department of the treasury_department of the treasury_department of the treasury int ernal revenue service int ernal revenue service int ernal revenue service washington d c washington d c washington d c o f f i c e o f o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l c h i e f c o u n s e l date number release date uil cc intl br1 frev-130740-01 memorandum for from associate area_counsel w ed williams subject this responds to your memorandum requesting that we reconsider certain advice that we gave to the revenue service representative in on date legend team a team b league c country d country e country f issue whether signing bonuses paid_by team a to nonresident_alien baseball players in league c are subject_to_withholding under sec_1441 conclusion no under sec_872 a nonresident_alien is subject_to u s tax only on income that is derived from u s sources and not connected to a u s trade_or_business and on income effectively connected with the conduct of a u s trade_or_business under sec_862 compensation_for labor or personal services performed outside the united_states is not sourced in the united_states if the nonresident_alien baseball players did not perform services in the united_states in the year in which they received the signing bonuses from team a it is our view that they are not subject_to u s tax however if they performed services in the united_states and also abroad in that year the bonus must be allocated to sources both within and without the united_states as required by sec_863 background major league baseball mlb consists of thirty teams with two in canada and the remainder in the united_states mlb teams are affiliated with a number of minor league baseball teams the minor league consists of the following competitive levels class aaa aa a short a rookie advanced and rookie different leagues exist within each level for instance class aaa consists of the international league pacific coast league and mexican league team a has entered into uniform player contracts with a number of individuals who are nonresident_aliens these players primarily reside in country d the only differences in the contracts signed by particular players is in the dollar amount of their salaries and signing bonuses relevant provisions of the uniform contract state vii payment a for the performance of all of the skilled services by player and for player’s other promises herein contained club will pay player at the monthly rate set out in addendum c-1 by this minor league uniform contract xv player’s representations d player is not a party to and will not enter into any contract or any contractual obligation to render skilled services as a professional baseball player with any person or organization other than club xvii playing for others a for the purposes of avoiding physical injuries player agrees that during the term of this minor league uniform player contract player will not play baseball other than for club without the written consent of the club addendum b of each uniform contract outlines the bonus if any which team a agrees to pay a player the signing bonuses for each contract vary addendum b generally contains the following language player is to receive a signing bonus of dollar_figurex xxx to be paid upon approval of this contract by the commissioner of baseball addendum c-1 of each uniform contract outlines the monthly salary that team a will pay each player initially team a assigned the nonresident_alien players to team b team b competes in the rookie league which is a part of the minor league system and plays exclusively in country d it is not a franchise of team a and team a does not have an ownership_interest in team b team a simply directs various players under contract to play in league c in an attempt to develop talent suitable for playing major league baseball in the united_states the issue presented to you was whether team a had an obligation to withhold tax from the signing bonuses that it paid to team b’s nonresident_alien players there is no withholding obligation if the bonuses are characterized as advance compensation however if the bonuses are characterized as compensation in exchange for covenants not to compete team a has a withholding obligation you have concluded that the bonuses paid_by team a should be treated as payments for covenants not to compete stating the uniform contract in this case provides that a player will not render professional baseball services to any other person or organization the uniform contract does not indicate whether the bonuses were paid for a player’s promise not to render services to any other team or whether the payments were some form of compensation however because the players received monthly salaries for their services and the bonuses were nonrefundable we believe that the bonuses should be characterized as covenants not to compete not compensation your view is that t o the extent the bonuses were paid for the player’s promises not to compete in the united_states the signing bonuses are subject_to_withholding under sec_1441 recognizing that baseball is played in a number of countries other than the united_states you ask that we determine a method for allocating a bonus to u s and non-u s sources the conclusion that the bonuses in question are paid for a covenant_not_to_compete is contrary to the advice that we previously issued in a case with facts almost identical to this one in that case we concluded that a signing bonus that a player received after signing an employment contract is advance compensation_for_personal_services you believe that our prior advice is incorrect because of its reliance on 55_tc_85 and bouchard v commissioner 13_tcm_1223 in both of those cases the court found that the funds received by the petitioners was advance compensation in beaver the court’s decision in part rested on the fact that the recipient of the advances had agreed to forgo future salary payments until the funds were repaid similarly in bouchard the recipient had to repay the advances through future profits you believe our reliance on beaver and bouchard is misplaced because in our advice issued in and in this case the baseball players receive monthly salaries for their services and are under no obligation to repay the bonuses discussion revrul_74_108 revrul_74_108 1974_1_cb_248 considers the source of a sign-on bonus paid_by a u s soccer team to a nonresident_alien prior to the individual signing an employment contract in the revenue_ruling a u s soccer club that played games both in the united_states and abroad enters into an agreement with a nonresident_alien as described by the revenue_ruling t he agreement does not require the player actually to play for the club it is merely a preliminary agreement that is separate and distinct from a uniform player contract which binds a player to play soccer for a salary when a player enters into an agreement the taxpayer places him on its reserve list thereby protecting such player from recruiting efforts of any other club and preventing him from negotiating to play or playing for any other professional soccer club no part of the sign on fee is attributable to future services but the team anticipates the agreement and fee will induce the player to sign and become bound by the uniform player contract if the club wishes to use his services and a separate employment contract is negotiated for this purpose emphasis added the revenue_ruling concludes that a preliminary agreement that does not require a player to perform any services is a covenant_not_to_compete for which the sign-on bonus serves as consideration because the player promises not to compete inside and outside the united_states the revenue_ruling concludes that the bonus must be apportioned to sources within and without the united_states according to the revenue_ruling this should be done in a way that is reasonable in light of all the facts and circumstances of the particular case such as relative value of the player’s services within and without the united_states or alternatively on the basis of the portion of the year during which soccer is played within and without the united_states the revenue_ruling concludes by noting that if no reasonable basis for allocating a sign-on bonus is presented by the taxpayer all the income should be sourced in the united_states linseman v commissioner the commissioner defended revrul_74_108 in 82_tc_514 in linseman the taxpayer a canadian citizen and resident received a dollar_figure sign-on bonus from a u s hockey team as consideration for entering into the following agreement whereas the club wishes to enter into a contractual relationship with player in order to engage his services and whereas player is a highly skilled athlete and is currently under no contractual commitment to a professional hockey team and is therefore a free agent and maintains his amateur status now therefore this agreement witnesseth that player will relinquish both his free agent and amateur status and enter into an agreement with club as consideration for player accomplishing the above club shall pay player the sum of dollar_figure to be paid on or before date an addendum to this agreement increased the sign-on bonus to dollar_figure the bonus was nonrefundable regardless of whether the player signed an employment contract on the same day that the sign-on agreement was executed the player signed a standard player’s contract that obligated him to play for the team from the through the hockey seasons in linseman the irs argued that there was no reasonable basis for allocating the sign- on bonus and therefore it should be sourced entirely in the united_states alternatively the irs argued that the bonus should be allocated on the basis of the number of games that the team played within and outside the united_states during the first year of linseman’s contract at the outset the tax_court stated that in order to make its decision it would have to determine the nature of the sign-on bonus received by linseman the court stated resolution of this question involves an analysis of the nature of a sign-on bonus if as respondent suggests in revrul_74_108 supra and in the instant case the sign-on bonus is essentially a payment for a covenant_not_to_compete and its locus is where the taxpayer forfeits his right to act the further question is posed as to where that forfeiture takes place if the covenant_not_to_compete is worldwide it can be argued that at least in theory the taxpayer forfeits his right to act in any place where he might otherwise act on a worldwide basis that forfeiture would seem to occur wherever the activity in this case hockey is played or indeed might be played however the court did not accept the commissioner’s view that the sign-on bonus was paid for a covenant_not_to_compete in discussing revrul_74_108 the court observed that i f the covenant_not_to_compete is worldwide it can be argued that at least in theory the taxpayer forfeits his right to act in any place where he might otherwise act on a worldwide basis that forfeiture would seem to occur wherever the activity in this case hockey is played or indeed might be played the required analysis thus becomes exceedingly complex footnote and citations omitted instead the court found that the primary purpose of the sign-on bonus was to induce the player to sign a contract to play and thus to perform the affirmative act of playing the court stated the reality of this approach is clear in the instant case where the sign-on agreement provided that petitioner will enter into an agreement with club bulls and petitioner did in fact enter into such an agreement however in pointing to this fact we are not suggesting that we would necessarily reach a different conclusion had the sign-on agreement not contained the above language or been limited to a promise not to play hockey for anyone else whatever the specifics of the sign-on agreement the fact remains that the underlying purpose of such an agreement is to induce the player to perform the affirmative act of playing emphasis added the court then turned to the task of sourcing the income from the sign-on bonus the court concluded that based on the facts and circumstances the sign-on bonus should be allocated based on the number of games that the bulls contemplated playing within and without the united_states in the season which was the season in which linseman received his bonus the court noted that t he fact that the sign-on bonus is not itself compensation_for service does not preclude us from using the places where the contemplated services were to be performed as the basis for allocation chief_counsel_advice on date our office issued advice based on facts that were almost identical to this case in response to a request from a revenue service representative who wanted to know whether advice we had issued in was still our position we confirmed that it was however we thought that the two cases were factually distinct accordingly we issued additional advice in our advice concerned the proper tax treatment of a sign-on bonus paid_by a u s hockey team to a citizen of country e the player had signed a contract in which he agreed to sign an employment contract with the hockey team upon signing the first agreement the player received dollar_figure later that day the player signed a one-year employment contract the player and the team sourced the bonus 50-percent within the united_states and the team withheld 30-percent of this amount exams took the position that revrul_74_108 had been overruled by linseman we concluded that exams should continue to follow revrul_74_108 however we noted that the revenue_ruling and linseman require income that can be attributed to u s and non-u s sources to be allocated on a reasonable basis and both approve an allocation method that is based on the location of the games to be played by the team accordingly we recommended that the irs argue that the source of the sign-on bonus should be based on the location of the team’s games chief_counsel_advice the facts on which the cca was requested are basically identical to those in this case the taxpayer a citizen and resident of country f was recruited by a u s professional baseball club he signed a minor league uniform player contract pursuant to which he agreed to play for a baseball club in league c the terms of the contract in the chief_counsel_advice are the same as those in the contract used by team a the cca discussed the factual distinctions between the bonuses paid in its case and the bonuses paid in linseman and revrul_74_108 with respect to linseman and rev_rul the sign-on bonus was paid in connection with an agreement that preceded the particular player signing an employment contract the cca concluded that the bonuses in those cases were also inducements for the player to sign the employment contract the cca contrasted the bonuses paid in linseman and revrul_74_108 to the bonus in its case which was paid only upon approval of the uniform player contract the cca found that the sign-on bonus paid_by the u s baseball club was not an inducement to sign an employment contract as in linseman or for a covenant_not_to_compete as in rev_rul because the taxpayer had a right to the bonus only after signing an employment contract stating that he would provide his services exclusively during the contract term instead the cca treated the sign-on bonus as payment for future services and for the player’s agreement to play for no other team during the term specified in the contract because it was paid only after the execution of the employment contract in making this determination the cca relied on 55_tc_85 and bouchard v commissioner 13_tcm_1223 for support in both of those cases the court found that funds received by the petitioners was advance compensation in beaver the court’s decision rested in part on the fact that the recipient of the advances had agreed to forgo future salary payments until the funds were repaid similarly in bouchard the recipient had to repay the advances through future profits you believe our reliance on beaver and bouchard is misplaced because in our advice issued in and in this case the baseball players receive monthly salaries for their services and are under no obligation to repay the bonuses however you do not say why these facts should result in any change to the analysis in our cca there we noted that we think the bonus paid to the taxpayer is properly characterized as advance compensation_for the services he agreed to perform even though he is under no apparent obligation to repay the bonus if he does not perform any services the situation here is similar to that in bouchard v commissioner in bouchard a manufacturing company juneau advanced the taxpayer funds to cover his living_expenses with the understanding that the taxpayer would work on developing certain inventions the advances would be recoverable by juneau only if the taxpayer developed a marketable product thus we were aware of the differences between the facts in our case and those in beaver and bouchard but still found the latter cases to be relevant for the reasons detailed above conclusion we have reexamined the advice that we issued in and are of the view that it remains the position of this office because the sign-on bonuses were paid_by team a after the employment contracts were signed they are distinguishable from the sign-on bonuses under consideration in revrul_74_108 and linseman we have concluded that the bonuses are properly characterized as advance compensation_for_personal_services please contact if you have additional questions w edward williams senior technical reviewer branch international
